Citation Nr: 0621901	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  94-06 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased rating for left ankle fusion 
and residuals, currently evaluated as 20 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 1993 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, which continued a 20 percent 
rating for the veteran's degenerative disc disease of the 
lumbosacral spine, continued a 10 percent rating for his 
degenerative joint disease of the left knee, and continued a 
20 percent rating for his fused left ankle with residuals.  
This case was remanded in May 2004 and now returns to the 
Board for appellate review.    

With regard to the veteran's back and left knee disability, 
the Board observes that a July 1997 rating decision granted 
an increased rating, to 40 percent, for his degenerative disc 
disease of the lumbosacral spine, and an increased rating, to 
20 percent, for his degenerative joint disease of the left 
knee.  On a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Since the benefits sought on appeal have not been 
fully granted, and since the veteran did not withdraw his 
claims of entitlement to increased ratings for his service-
connected back and left knee disabilities, the matters remain 
before the Board for appellate review.

The Board notes that the issue of entitlement to service 
connection for degenerative disc disease of the cervical 
spine was previously before it in May 2004.  However, while 
on remand, the Appeals Management Center (AMC) granted 
service connection for such disability in a November 2005 
rating decision.  Such is a full grant of the benefit sought 
on appeal and, therefore, this issue is no longer before the 
Board for appellate review.

In connection with his appeal, the veteran testified at a 
hearing before the undersigned Veterans Law Judge sitting in 
Newark, New Jersey, in September 2003; a transcript of such 
hearing is contained in the claims file. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  Degenerative disc disease of the lumbosacral spine is 
manifested by pronounced intervertebral disc syndrome with 
little intermittent relief from persistent symptoms, which 
include severe limitation of lumbar spine motion, constant 
pain, tenderness, and bilateral neurological findings 
appropriate to L5-S1.

3.  Degenerative joint disease of the left knee is manifested 
by intermittent swelling and warmth, crepitance, tenderness, 
pain on motion, extension limited to no more than 15 degrees, 
and flexion limited to no more than 95 degrees, without 
evidence of effusion, recurrent subluxation, or lateral 
instability.

4.  Left ankle fusion and residuals are manifested by 
ankylosis in the neutral position without evidence of 
abduction, adduction, inversion, or eversion deformity.  

5.  The veteran has scarring with occasional ulceration 
residual to service-connected left ankle fusion.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent disability rating for 
degenerative disc disease of the lumbosacral spine have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

2.  The criteria for a rating in excess of 20 percent for 
degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5261 (2005).

3.  The criteria for a rating in excess of 20 percent for 
left ankle fusion and residuals have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5270 (2005).

4.  The criteria for a separate 10 percent rating for 
scarring with occasional ulceration residual to service-
connected left ankle fusion have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7803 
(2002), (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on the claim for VA 
benefits.  In this case, the RO's initial unfavorable 
decision was issued in May 1993, prior to the enactment of 
the VCAA.  In Pelegrini, the Court clarified that where 
notice was not mandated at the time of the initial RO 
decision it was not error to provide remedial notice after 
such initial decision.  The Court set out that the claimant 
need only be provided VCAA notice and an appropriate amount 
of time to respond, followed by proper subsequent VA process.  
See id. at 120-123; see also 38 C.F.R. § 20.1102 (2005) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  In this case, after 
VCAA notice was provided in June 2001, November 2001, and May 
2004, the veteran's claims were readjudicated and 
supplemental statements of the case was provided to the 
veteran in June 2002, September 2002, June 2003, and November 
2005 such that he had the opportunity to respond to the RO's 
remedial VCAA notice prior to the appeal reaching the Board.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).   In this regard, the letters sent 
to the veteran in June 2001, November 2001, and May 2004 
advised him of the evidence that VA would attempt to obtain 
and what evidence he was responsible for identifying or 
submitting to VA.  Moreover, the May 2004 letter informed him 
of what evidence was needed to substantiate his increased 
rating claims, namely, that such must show that his service-
connected disabilities had gotten worse.  Pertinent to the 
fourth element, the May 2004 letter advised the veteran to 
provide VA with any additional evidence or information he may 
have pertaining to his claims.  For these reasons, to decide 
the appeal would not be prejudicial error to the veteran.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the disabilities on appeal.  Despite the inadequate 
notice provided to the veteran on this element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In this regard, the Board herein 
grants an increased rating, to 60 percent, for the veteran's 
back disability and a separate evaluation of 10 percent for 
scarring with occasional ulceration residual to service-
connected left ankle fusion and, when the case returns to the 
AOJ, there will be ample opportunity to provide the veteran 
with notice pertinent to the effective dates of such 
evaluations.  Additionally, as the Board concludes herein 
that the preponderance of the evidence is otherwise against 
an evaluation in excess of 60 percent for the veteran's 
service-connected back disability, an evaluation in excess of 
20 percent for his service-connected left knee disability, 
and an evaluation in excess of 20 percent for his service-
connected left ankle disability, any question as to the 
appropriate effective dates to be assigned is moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding these claims. 

With respect to the VA's duty to assist, the Board observes 
that private medical records and VA outpatient treatment 
reports were reviewed by both the RO and the Board in 
connection with adjudication of the veteran's claims.  The 
veteran has not identified any additional relevant, 
outstanding records that need to be obtained for an equitable 
disposition of his claims.  Moreover, the veteran was 
provided with VA examinations in January 1992, May 1996, July 
1996, April 1997, August 1997, May 1998, May 2000, December 
2001, December 2002, January 2003, and August 2005 in order 
to adjudicate his increased rating claims.  Based on these 
facts, the Board concludes that the medical evidence of 
record is sufficient to evaluate the veteran's claims without 
further examination.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case. Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The Rating Schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected back, left knee, and left 
ankle disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to these disabilities beyond that which is set out 
herein below.  In an increased rating case the present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

In rating musculoskeletal disabilities with regard to 
limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 
4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

A.	Degenerative Disc Disease of the Lumbosacral Spine

The veteran is service-connected for degenerative disc 
disease of the lumbosacral spine, evaluated as 40 percent 
disabling, effective December 8, 1992, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  At his September 2003 Board 
hearing and in documents of record, the veteran contends that 
he has constant back pain and experiences limited motion as a 
result of his service-connected disability.  As such, he 
claims that he is entitled to a rating in excess of 40 
percent for his back disability.

The Board observes that the schedular criteria for rating 
spine disabilities have been amended twice during the 
pendency of the veteran's appeal.  The rating criteria 
pertaining to intervertebral disc syndrome under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, was amended effective September 
23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do 
otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 
Fed. Reg.  33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2005).

As the veteran has been rated under Diagnostic Code 5293, 
both the September 2002 and September 2003 amendments are 
applicable to evaluating his back disability.  The Board 
notes that the November 2005 supplemental statement of the 
case advised him of the regulations in effect prior to 
September 2002, as of September 2002, and as of September 
2003.  Such document also considered his back disability 
under all applicable criteria.  Therefore, there is no 
prejudice in the Board considering the regulation changes in 
adjudicating the veteran's increased rating claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

Pertinent to the rating of intervertebral disc syndrome, the 
Board observes that prior to September 23, 2002, Diagnostic 
Code 5293 provided for a 60 percent rating for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.  A 40 percent rating is 
warranted where there is severe intervertebral disc syndrome 
with recurring attacks and intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

When evaluating the veteran's back disability under 
Diagnostic Code 5293 prior to the September 2002 amendment, 
the Board finds that the veteran is entitled to a 60 percent 
rating in contemplation of pronounced intervertebral disc 
syndrome with persistent symptoms and little intermittent 
relief.  Initially, the Board notes that an October 1996 CT 
scan of the lumbar spine revealed a herniated disc of L5-S1 
and nerve conduction studies reflected bilateral L5-S1 
radiculopathy of mild to moderate degree.  The evidence of 
record further demonstrates that the veteran's intervertebral 
disc syndrome is manifested by severe limitation of lumbar 
spine motion, constant pain, tenderness, and bilateral 
neurological findings appropriate to L5-S1.  Specifically, in 
April 1997, the veteran's patellar response was 2+/4 on the 
right and 1+ on the left.  Ankle response was 1+ bilaterally.  
Also at such time, the veteran had diminished sensation to 
pinprick, vibratory, and temperature on the right heel area 
and ankle.  In August 1997, the veteran's ankle deep tendon 
reflexes were diminished.  In December 2001, there was 
hypesthesia of the medial and lateral borders of the left 
foot.  Straight leg raising was possible to 85 degrees on the 
right and to 60 degrees on the left.  As such, the Board 
finds that the evidence demonstrates pronounced 
intervertebral disc syndrome and, therefore, the veteran is 
entitled to a 60 percent rating under the pre-September 2002 
rating criteria pertinent to intervertebral disc syndrome.  

The Board has further considered whether the veteran is 
entitled to a rating in excess of 60 percent for his 
degenerative disc disease under alternate diagnostic codes 
referable to back disabilities.  Prior to the September 2003 
regulation changes, Diagnostic Code 5285 (2003) as referable 
to residuals of a vertebra fracture, with cord involvement or 
demonstrating abnormal mobility requiring a neck brace, is 
inapplicable as the medical evidence of record fails to 
reflect such a fracture.  Moreover, under Diagnostic Code 
5285 (2003), the veteran is not entitled to an additional 10 
percent for demonstrable deformity of vertebral body, as the 
evidence does not reflect such a deformity.  Diagnostic Codes 
5286 and 5289 (2003), pertaining to ankylosis of the whole 
spine and the lumbar spine, respectively, are not for 
application as the medical evidence of record demonstrates 
that the veteran is capable of range of motion of the lumbar 
spine, albeit limited.  As such, the veteran is not entitled 
to a rating in excess of 60 percent under the criteria in 
effect prior to the September 2003 regulation changes.  

As of September 23, 2002, intervertebral disc syndrome 
(either preoperatively or postoperatively), rated under 
Diagnostic Code 5293, is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent evaluation is for 
assignment when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is 
contemplated for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). 
	
An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.  Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.  Note (3).

The Board first notes that there is no evidence of record 
indicating incapacitating episodes requiring bed rest and 
treatment prescribed by a physician, as defined by Diagnostic 
Code 5293.  Moreover, the veteran has already been granted a 
60 percent rating herein for intervertebral disc syndrome and 
Diagnostic Code 5293 (2003) provides for a maximum evaluation 
of 60 percent based on incapacitating episodes.  As such, the 
Board has also considered whether combining the veteran's 
orthopedic and neurologic manifestations would result in a 
rating in excess of 60 percent.

In this regard, the Board notes that the veteran has 
demonstrated severe limitation of lumbar spine motion, thus 
warranting a 40 percent evaluation under Diagnostic Code 5292 
(2003).  Specifically, the evidence of record shows that, 
while he occasionally had only slight to moderate limitation 
of lumbar spine motion, in April 1997, he had 15 degrees of 
extension, 10 degrees of flexion, and 25 degrees of side 
bending to either side.  Such ranges of motion were 
additionally limited by pain.  See DeLuca, supra.  
Additionally, in May 1998, flexion was zero to 20 degrees, 
extension was zero to 5 degrees, right lateral flexion was 
zero to 10 degrees, and left lateral flexion was zero to 5 
degrees.  At a May 2000 VA examination, the veteran had 10 
degrees of flexion, 10 degrees of hyperextension, 10 degrees 
of lateral deviation towards the right, and 10 degrees 
towards the left, and 20 degrees of thoracolumbar rotation.  
As such, the orthopedic manifestations of the veteran's 
degenerative disc disease results in severe limitation of 
lumbar spine motion.  Therefore, he would be entitled to a 40 
percent evaluation under Diagnostic Code 5292 (2003).

Pertinent to neurologic manifestations, the Board notes that 
the veteran's degenerative disc disease results in bilateral 
radiculopathy.  As previously discussed, the veteran has 
neurologic symptoms of both lower extremities due to his back 
disability.  Moreover, at the veteran's December 2002 VA 
examination, there was paresthesias in the lower extremities 
and right ankle jerk was absent.  Straight leg raising was 
limited to 45 degrees bilaterally.  As such, the veteran 
would be entitled to separate 10 percent evaluations for mild 
incomplete paralysis of the left and right sciatic nerve 
under Diagnostic Code 8520.  However, when combining the 
veteran's orthopedic and neurologic manifestations under 
38 C.F.R. § 4.25, the Board finds that the veteran would not 
result in a rating in excess of 60 percent for his service-
connected degenerative disc disease of the lumbar spine under 
Diagnostic Code 5293.

The new regulations that became effective on September 23, 
2003, revised the schedular criteria for the rating of all 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5235-5243 (2003).  The revised criteria provide that 
intervertebral disc syndrome can be evaluated (preoperatively 
or postoperatively) either under the General Rating Formula 
for Disease and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  

Under the General Formula, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, unfavorable ankylosis of the entire spine warrants a 
100 percent rating.  

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Pertinent to the General Formula, the Board finds that the 
veteran is not entitled to a rating in excess of 60 percent 
as the evidence of record fails to demonstrate unfavorable 
ankylosis of the entire spine.  Specifically, at the 
veteran's August 2005 VA examination, he was able to flex to 
70 degrees, extend to 10 degrees, side bend to the right to 
10 degrees, side bend to the left 15 degrees, rotate to the 
right to 15 degrees, and rotate to the left to 10 degrees.  
Therefore, as the veteran has demonstrated range of lumbar 
spine motion, albeit limited, he is not entitled to a rating 
in excess of 60 percent under the General Formula. 

Intervertebral disc syndrome can also be rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Such provides that a 10 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least one week but less than 2 weeks 
during the last 12 months.  A 20 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula For Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

As indicated previously, there is no evidence of record 
indicating incapacitating episodes.  Moreover, the veteran 
has already been granted a 60 percent rating herein for 
intervertebral disc syndrome and the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
provides for a maximum evaluation of 60 percent.  Therefore, 
the veteran is not entitled to a rating in excess of 60 
percent under such criteria.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for the veteran's service-connected 
degenerative disc disease of the lumbosacral spine as a 
review of the record, to include the medical evidence, fails 
to reveal any additional functional impairment associated 
with such disability to warrant consideration of alternate 
rating codes.  

B.	Degenerative Joint Disease of the Left Knee

The veteran is service-connected for degenerative joint 
disease of the left knee, evaluated as 20 percent disabling, 
effective May 1, 1993, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5261.  The Board notes that the veteran 
had been granted a 20 percent evaluation effective December 
8, 1992, and a temporary total evaluation pursuant to 
38 C.F.R. § 4.30 from March 11, 1993, with the 20 percent 
evaluation resuming May 1, 1993.  At his September 2003 Board 
hearing and in documents of record, the veteran contends that 
he experiences knee pain and that such buckles and slips out 
of its joint occasionally.  As such, he claims that he is 
entitled to a rating in excess of 20 percent for his knee 
disability. 

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2005).  The hyphenated 
diagnostic code in this case indicates that degenerative 
arthritis under Diagnostic Code 5003 is the service-connected 
disorder and that limitation of leg extension under 
Diagnostic Code 5261 is a residual condition.  

The evidence of record reflects that the veteran's 
degenerative joint disease of the left knee is manifested by 
intermittent swelling and warmth, crepitance, tenderness, 
pain on motion, extension limited to no more than 15 degrees, 
and flexion limited to no more than 95 degrees, without 
evidence of effusion, recurrent subluxation, or lateral 
instability.

Under Diagnostic Code 5003, arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003.  
The normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5261 provides that a 20 percent evaluation is 
warranted where extension is limited to 15 degrees.  A 30 
percent evaluation will be assigned where the evidence shows 
extension limited to 20 degrees.  For a 40 percent 
evaluation, extension must be limited to 30 degrees.  And 
finally, where extension is limited to 45 degrees, a 
50 percent evaluation will be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

In contemplation of the veteran's diagnosed degenerative 
joint disease of the left knee, he has been assigned a 20 
percent evaluation for extension limited to 15 degrees.  In 
this regard, the Board notes that in May 1996, the veteran 
had extension to 37 degrees with a diagnosis of marked 
limited range of motion and inability to extend the left 
knee.  However, the remainder of the evidence of record 
indicates that the veteran's limited left knee extension, 
even in consideration of pain on motion, does not more nearly 
approximate a 30 percent rating under Diagnostic Code 5261.  
Specifically, two months later, in July 1996, the veteran 
lacked 5 degrees of full extension and in April 1997, he 
lacked 14 degrees of extension.  In August 1997, the veteran 
had extension to 16 degrees.  More recent testing has also 
revealed that the veteran's left knee extension is limited to 
no more than 15 degrees.  In May 1998, the veteran had 
extension to zero degrees and in May 2000, extension was 
limited to 10 degrees.  In December 2001, the veteran had 
full range of knee motion and, most recently, in August 2005, 
he was lacking only 5 degrees of extension.  Also, at such 
time, it was noted that the veteran complained of pain 
throughout range of motion testing and the veteran had a 15 
percent loss of joint function after repetitive use secondary 
to pain.  See DeLuca, supra.  Therefore, even in 
consideration of pain on motion, the Board finds that veteran 
is not entitled to a rating in excess of 20 percent under 
Diagnostic Code 5261 because a preponderance of the evidence 
indicates that left knee range of motion more nearly 
approximates a 15 degree loss of extension.

The Board has considered whether the veteran is entitled to a 
rating in excess of 20 percent under alternate diagnostic 
codes pertinent to knee disabilities.  Diagnostic Code 5260 
provides for a zero percent evaluation where flexion of the 
leg is only limited to 60 degrees.  For a 10 percent 
evaluation, flexion must be limited to 45 degrees.  A 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Also, separate ratings under 
Diagnostic Code 5260 (limitation of flexion of the leg) and 
Diagnostic Code 5261 (limitation of extension of the leg) may 
be assigned for disability of the same joint.  VAOPGCPREC 9-
04 (September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).  Specifically, where a veteran has both a limitation 
of flexion and a limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  Id.  

However, the evidence of record fails to demonstrate that the 
veteran has flexion limited to 60 degrees or more.  
Specifically, treatment records and VA examination reports 
fail to show flexion limited to more than 95 degrees at 
anytime during the appeal period.  Additionally, at the 
veteran's most recent VA examination in August 2005, he had 
flexion to 120 degrees with pain on motion.  See DeLuca, 
supra.  As such, even in consideration of pain on motion, the 
veteran is not entitled to a separate or higher rating under 
Diagnostic Code 5260 because a preponderance of the evidence 
is against a finding that the veteran has loss of flexion 
approximating 60 degrees or less.

Diagnostic Code 5257 provides for a 10 percent evaluation 
where there is slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation is assigned where there 
is moderate recurrent subluxation or lateral instability and 
a 30 percent evaluation where there is severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  VA's General Counsel has held that 
when a knee disorder is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 and a veteran also has limitation of 
knee motion which at least meets the criteria for a 
noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 or 5261, separate evaluations may be assigned for 
arthritis with limitation of motion and for instability.  If 
a veteran does not meet the criteria for a noncompensable 
rating under either Diagnostic Code 5260 or Diagnostic 
Code 5261, there is no additional disability for which a 
separate rating for arthritis may be assigned. VAOPGCPREC 23-
97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  
If a rating is assigned under the provisions for other knee 
impairment (38 C.F.R. § 4.71a, Diagnostic Code 5257) a 
separate 10 percent rating may be assigned where some 
limitation of motion, albeit noncompensable, has been 
demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(1998).

The Board finds that the veteran is not entitled to a higher 
or separate rating under Diagnostic Code 5257 as the evidence 
of record fails to demonstrate either recurrent subluxation 
or lateral instability of his left knee.  In this regard, the 
Board notes that, in July 1996, the veteran reported that he 
felt unstable with the left knee and, therefore, wore a 
brace.  However, on physical examination, there was no 
ligamentous instability despite the fact that the veteran 
felt that his knee was always giving out medial laterally.  
Moreover, the remainder of the evidence consistently 
describes the veteran's left knee to be stable times four and 
without ligamentous instability.  Additionally, in May 2000, 
drawer test was negative and, most recently, in August 2005, 
the veteran had no instability with varus, valgus, anterior, 
or posterior stressing.  Therefore, the Board finds that the 
veteran is not entitled to a separate or higher rating under 
Diagnostic Code 5257 because a preponderance of the evidence 
is against a finding that he has either subluxation or 
instability of the left knee.
 
The Board notes that the record reflects that the veteran had 
an arthroscopy performed on the left knee in March 1993.  The 
diagnosis was tear of the medial meniscus and, during such 
procedure, the veteran had damaged cartilage removed.  As 
such, the Board has considered whether the veteran is 
entitled to a separate 10 percent rating under Diagnostic 
Code 5259 for symptomatic removal of semilunar cartilage.  
However, the veteran's symptoms of intermittent swelling and 
warmth, crepitance, tenderness, pain on motion, extension 
limited to no more than 15 degrees, and flexion limited to no 
more than 95 degrees are contemplated in the 20 percent 
rating assigned under Diagnostic Code 5261.  As the veteran's 
left knee symptomatology has already been compensated in his 
currently assigned disability ratings, the Board finds that 
he is not entitled to a separate 10 percent evaluation under 
Diagnostic Code 5259.  See 38 C.F.R. § 4.14; Esteban, supra.  

Moreover, as the evidence of record fails to demonstrate 
ankylosis, impairment of the tibia and fibula demonstrated by 
nonunion or malunion, or genu recurvatum, the veteran is not 
entitled to separate or higher ratings under Diagnostic Codes 
5256, 5262, or 5263, respectively.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for the veteran's service-connected 
degenerative joint disease of the left knee as a review of 
the record, to include the medical evidence, fails to reveal 
any additional functional impairment associated with such 
disability to warrant consideration of alternate rating 
codes.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim for a rating 
in excess of 20 percent for service-connected degenerative 
joint disease of the left knee, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7.

C.	Left Ankle Fusion and Residuals

The veteran is service-connected for left ankle fusion and 
residuals, evaluated as 20 percent disabling, effective 
September 1, 1996, pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5270.  The Board notes that the veteran had been granted 
a 20 percent evaluation effective February 29, 1968, and a 
temporary total evaluation pursuant to 38 C.F.R. § 4.30 from 
June 12, 1996, with the 20 percent evaluation resuming 
September 1, 1996.  At his September 2003 Board hearing and 
in documents of record, the veteran contends that he has 
constant pain and swelling in his ankle.  He also alleges 
that his residual scarring becomes ulcerated and the skin 
breaks down.  As such, the veteran claims that he is entitled 
to a rating in excess of 20 percent for his ankle disability.

The evidence of record reflects that the veteran's left ankle 
fusion and residuals are manifested by ankylosis in the 
neutral position without evidence of abduction, adduction, 
inversion, or eversion deformity.  

Diagnostic Code 5270 provides for a 20 percent rating for 
ankylosis of the ankle in plantar flexion, less than 30 
degrees.  A 30 percent rating is warranted where there is 
ankylosis of the ankle in plantar flexion, between 30 degrees 
and 40 degrees, or in dorsiflexion, between zero and 10 
degrees.  A 40 percent rating is warranted where there is 
ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion, or eversion deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5270. 

In contemplation of ankylosis of the veteran's left ankle, he 
has been assigned a 20 percent evaluation under Diagnostic 
Code 5270.  The evidence of record consistently demonstrates 
that he has, at best, severely limited ankle motion and, at 
worst, no motion.  Specifically, in January 1992, the veteran 
had only approximately 5 degrees of planter flexion and, in 
May 1998, he had zero to 5 degrees of adduction and 
abduction.  The remaining medical evidence reflects that the 
veteran had no motion of the left ankle.  The Board finds 
that the veteran is not entitled to a rating in excess of 20 
percent under Diagnostic Code 5270 as his ankle is not 
ankylosed in plantar flexion or dorsiflexion.  Specifically, 
at a December 2001 VA examination, it was noted that the 
veteran's left foot and ankle were fused in neutral.  
Additionally, there is no evidence of abduction, adduction, 
inversion, or eversion deformity.  Therefore, the Board finds 
that a preponderance of the evidence is against a rating in 
excess of 20 percent under Diagnostic Code 5270.

The Board has considered whether the veteran is entitled to a 
rating in excess of 20 percent under alternate diagnostic 
codes pertinent to ankle disabilities.  However, the 
remaining diagnostic codes provide only for a maximum 
evaluation of 20 percent.  In this regard, the Board notes 
that the veteran's ankylosis of the left ankle is already 
contemplated in his 20 percent evaluation under Diagnostic 
Code 5270 and, as such, he is not entitled to a separate 
evaluation under the remaining diagnostic codes pertinent to 
limited ankle motion, ankylosis of the subastragalar or 
tarsal joint, malunion of os calcis or astragalus, and 
astragalectomy.  See 38 C.F.R. § 4.14; Esteban, supra.  
Therefore, Diagnostic Codes 5271, 5272, 5273, and 5274, 
respectively, are not for consideration.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this regard, the Board notes that the veteran has residual 
scarring from his left ankle fusion.  The veteran contends 
that he has recurrent infections around the ankle with 
frequent skin breakdowns as a result of such scarring.  The 
evidence of record reflects that, in July 1996, there was 
some scaliness of the skin.  In April 1997 and August 1997, 
it was observed that the veteran had chronic venostasis 
changes and there was a slight mild skin abrasion along the 
medial aspect of the left ankle.  In September 2000, the 
veteran had small, excoriated skin around the left ankle, 
near the scar tissue, and in December 2001, chronic stasis 
dermatitis of the left ankle with scarring and 
hyperpigmentation was observed.  Most recently, in August 
2005, while the VA examiner found that there was no 
additional functional limitation or disability due to the 
scarring, he noted that the scar over the medial aspect of 
the ankle had a history of instability and occasionally 
formed an ulcer.  

The Board observes that the schedular criteria for rating 
skin disabilities have been amended during the pendency of 
the veteran's appeal.  Prior to August 30, 2002, Diagnostic 
Code 7803 provided for a 10 percent evaluation for scars that 
are superficial, poorly  nourished, with repeated ulceration.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  As of August 
30, 2002, Diagnostic Code 7803 provides for a 10 percent 
evaluation for scars, superficial, unstable.  Note (1) states 
that an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2) 
indicates that a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7803 (2005).  

38 C.F.R. § 4.20 provides that when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Therefore, the Board finds that, by 
analogy, the veteran is entitled to a separate 10 percent 
evaluation for scarring with occasional ulceration residual 
to service-connected left ankle fusion under Diagnostic Code 
7803.

D.	Extra-Schedular Consideration

The Board has considered whether the case should be referred 
for extra-schedular consideration.  An extra-schedular 
disability rating is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1) (2005).  The Board notes that the veteran is 
currently unemployed and has been granted entitlement to a 
total rating based on individual unemployability, effective 
August 16, 1995, in recognition of the industrial impairment 
associated with his service-connected disabilities.  However, 
pertinent to the issues on appeal, the Board finds no 
evidence that the veteran's service-connected disabilities, 
singularly or jointly, presents such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2005).  The 
objective medical evidence of record shows that 
manifestations of the veteran's service-connected 
disabilities do not result in a marked functional impairment 
in a way or to a degree other than that addressed by VA's 
Rating Schedule.  The schedular rating criteria are designed 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2005).  Consequently, the Board concludes that 
referral of this case for consideration of an extra-schedular 
rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

A 60 percent rating for degenerative disc disease of the 
lumbar spine, and no higher, is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

An increased rating for degenerative joint disease of the 
left knee, currently evaluated as 20 percent disabling, is 
denied.

An increased rating for left ankle fusion and residuals, 
currently evaluated as 20 


percent disabling, is denied. 

A separate 10 percent evaluation for scarring with occasional 
ulceration residual to service-connected left ankle fusion, 
and no higher, is granted, subject to the laws and 
regulations governing the payment of monetary awards.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


